UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4074



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CLIFTON BERNARD HARRIS, a/k/a Big Baby,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-03-191)


Submitted:   June 25, 2004                 Decided:   July 13, 2004


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Clifton Bernard Harris, Appellant Pro Se. Randall Stuart Galyon,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clifton Bernard Harris seeks to appeal his conviction and

sentence. In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.    Fed. R. App. P.

4(b)(1)(A). With or without a motion, the district court may grant

an extension of time to file of up to thirty days upon a showing of

excusable neglect or good cause.   Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).    The district

court entered its judgment on December 23, 2003; the ten-day appeal

period expired on January 8, 2004.     See Fed. R. App. P. 26(a)(2)

(providing that intermediate Saturdays, Sundays and legal holidays

are excluded when the period is less than eleven days).      Harris

filed his pro se notice of appeal pro se on January 16, 2004, which

was after the ten-day period expired but within the thirty-day

excusable neglect period.   Because the notice of appeal was filed

within the excusable neglect period, we remand the case to the

district court for the court to determine whether Harris has shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.   The record, as supplemented, will then be

returned to this court for further consideration.     We will defer

acting on the Government’s motion to dismiss this appeal until the

record is returned to us.



                                                           REMANDED


                               - 2 -